Title: General Orders, 30 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 30th 1775
ParoleCountersign


A General Court Martial to sit to morrow morning at eleven ’OClock at Mr Pomeroys in Cambridge, to try Lieut. Col. Enos for “quitting his commanding Officer without leave” President

—Brigadier Genl Sullivan, with the twelve Field Officers next for Court Martial duty.
Nathaniel Pattin of Capt. Dows Company in Col. Prescotts Regiment, tried at a Genl Court Martial for “attempting to pass the lower Guards, and making a disturbance at Cobble-hill contrary to orders”—The Court acquit the prisoner, who is to be immediately released.
